CHAKKIRA WONNUM, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 405, 2009.
Supreme Court of Delaware.
Submitted: October 1, 2009.
Decided: October 19, 2009.

ORDER
Carolyn Berger, Justice
This 19th day of October 2009, it appears to the Court that, on September 4, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to diligently prosecute her appeal by not filing her opening brief and appendix in this matter. The appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.